COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 ECCO 2018 TX1 AS ASSIGNEE OF                                         No. 08-19-00188-CV
 ADVANTAGE ASSETS II, INC.,                       §
                                                                        Appeal from the
                               Appellant,         §
                                                                       109th District Court
 V.                                               §
                                                                    of Andrews County, Texas
 ROBERT G. ALVIDREZ,                              §
                                                                          (TC# 21,538)
                                Appellee.         §


                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it has jurisdiction of the appeal.

Appellant, ECCO 2018 TX1 as Assignee of Advantage Assets II, Inc., filed notice of appeal from

an order granting a motion for new trial and dissolving the judgment of garnishment entered by

the trial court on June 17, 2019. Finding that an order granting a motion for new trial is not an

appealable order, we dismiss the appeal for lack of jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC. & REM.CODE ANN. § 51.014 (authorizing appeals from

certain interlocutory orders). An order granting a motion for new trial rendered during the time

the trial court has plenary power is generally not appealable. See Wilkins v. Methodist Health Care
System, 160 S.W.3d 559, 563 (Tex. 2005). The Texas Supreme Court has recognized only two

exceptions to this rule: (1) where the trial court’s order is wholly void; and (2) where the trial

court specified in the written order that the sole ground for granting the motion was that the jury’s

answers to special issues were irreconcilably conflicting). See Johnson v. Fourth Court of Appeals,

700 S.W.2d 916, 918 (Tex. 1985)(orig. proceeding). On July 10, 2019, the Clerk of the Court

notified the parties that the Court intended to dismiss the appeal for lack of jurisdiction unless any

party showed grounds for continuing the appeal. Appellant has not filed any response or otherwise

shown that either exception to the general rules applies. Finding that the order granting a new trial

is not appealable, we dismiss the appeal for lack of jurisdiction.



August 7, 2019
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                -2-